PER CURIAM.
This is an appeal from the judgment of $87,003 against the defendant below as damages for tbe breach of a contract to install a process for extracting acetic acid from the distillate of wood.
The principal issue of fact, as to which the testimony of the plaintiff and defendant was flatly contradictory, was properly submitted to the jury. Its verdict for the plaintiff disposed of the ease, unless the learned trial judge committed error.
After a careful examination of the assignments, we do not think error was committed, and we affirm the judgment for the reasons set forth in the opinion refusing a new trial. 32 F. (2d) 261.